Citation Nr: 1420103	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file was subsequently transferred to the RO in Cleveland, Ohio.

In July 2008, the Veteran testified at a hearing before a Veterans Law Judge, who has since retired, at the RO.  A copy of the hearing transcript has been associated with the claims file.  In September 2013, the Veteran was offered another hearing before the Board, but he did not avail himself of this opportunity.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).

In a September 2011 decision and remand, the Board denied the claims of entitlement to service connection for a thoracolumbar spine disorder, cervical spine disorder, a right knee disorder, and a left knee disorder.  The Board remanded a claim of entitlement to an effective date for the grant of service connection for the residuals of a left mandible fracture, earlier than May 21, 2004.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), in September 2013, the Veteran elected to have the September 2011 denial of those claims vacate.  This action was carried out in a separate decision and has no bearing on the remand portion of the September 2011 decision and remand.  The Board will herein limit its jurisdiction to the issues listed above.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals documents are either irrelevant or duplicative of the evidence in the paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA spine and knee examinations in August 2007 and September 2010 in connection with his claims.  In addition, the August 2007 VA examiner provided a VA addendum opinion in December 2010.  In his December 2010 opinion, the VA orthopedist, who conducted the August 2007 VA examinations, indicated that any opinions relating the Veteran's current dorsocolumbar spine and bilateral knee disabilities to service remained "pure speculation"; however, he did not explain why any such opinion would be speculative.  In addition, he noted that his opinion differed with the Veteran's private orthopedist, who determined that the Veteran's claimed disabilities were directly related to a 1966 motor vehicle accident during service, but the VA examiner did not explain why his opinion would differ with the private orthopedist's opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the claimed thoracolumbar and cervical spine disorders and bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his claimed thoracolumbar and cervical spine disorders, and his claimed bilateral knee disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  After any additional records are associated with the claims file, refer the Veteran's claims folder to the August 2007 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the claimed thoracolumbar and cervical spine disorders.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment notes, post-service medical records, and lay statements.  

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation should be provided for that conclusion.  The examiner should presume that the Veteran's statements are credible for purposes of this examination.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current thoracolumbar and cervical spine disorders manifested in service or were otherwise causally or etiologically related to his military service, including two in-service motor vehicle accidents.  The examiner must address the Veteran's service treatment notes, the Veteran's competent lay statements of continuous back pain since service, private treatment notes, and the July 2011 private medical opinion that the Veteran's thoracolumbar and cervical spine disorders were directly caused by a 1966 motor vehicle accident during service.  

3.  Refer the Veteran's claims folder to the August 2007 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the claimed bilateral knee disorder.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment notes, post-service medical records, and lay statements.  

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation should be provided for that conclusion.  The examiner should presume that the Veteran's statements are credible for purposes of this examination.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral knee disorder manifested in service or were otherwise causally or etiologically related to his military service, including two in-service motor vehicle accidents.  The examiner must address the Veteran's service treatment notes, the Veteran's competent lay statements of continuous knee pain since service, private treatment notes, and the July 2011 private medical opinion that the Veteran's bilateral knee disorder was directly caused by a 1966 motor vehicle accident during service.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


